Citation Nr: 1500578	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  12-24 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a testicle condition.

2.  Entitlement to service connection for right upper extremity peripheral neuropathy, to include as due to exposure to herbicides.

3.  Entitlement to service connection for left upper extremity peripheral neuropathy, to include as due to exposure to herbicides.

4.  Entitlement to service connection for right lower extremity peripheral neuropathy, to include as due to exposure to herbicides.

5.  Entitlement to service connection for left lower extremity peripheral neuropathy, to include as due to exposure to herbicides.





REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to December 1973, including service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veteran Affairs (VA) Regional Office in San Juan, Puerto Rico.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is necessary so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claim.  This duty includes assisting him in obtaining relevant service records.  38 U.S.C.A. § 5103A (c)(1)(C) (West 2002); 38 C.F.R. § 3.159(c)(2)(2014).  It also includes providing relevant examinations where certain conditions are met.  See 38 U.S.C.A. § 5103A(a), (d) (West 2002); 38 C.F.R. §§ 3.159(c)(4), 4.1 (2014).  In the following paragraphs, the Board explains why each part of the requested development is necessary.

Despite multiple attempts by the RO and a request to the Veteran, the Veteran's military service treatment records are unavailable.  In November 2011 a Memorandum regarding the formal finding on the unavailability of federal records was included in the Veteran's record.  The Memorandum certifies that all procedures to obtain the service treatment records for the Veteran were followed correctly but the records have not been located.  The Board recognizes that it has a heightened duty to explain its findings and conclusions because of the missing records and to carefully consider the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

The Veteran did not undergo a VA examination for his bilateral upper and lower peripheral neuropathy in order to determine the nature and causation of these claimed disabilities.  Such an examination is necessary for assist the Board in making a determination regarding service connection.

Regarding the Veteran's claim for a testicle condition, the Veteran underwent a genitourinary examination in September 2010, for an unrelated claim of prostate cancer, which indicated the Veteran had a normal penis exam, normal testicle exam as well as a normal prostate exam.  However, hydrocele was noted as an abnormal finding in the right scrotum.  There were no additional findings relating to the Veteran's testicle condition in this examination.  Therefore, further information is necessary to determine the nature and causation of this condition.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA records and private records pertaining to the Veteran's testicle condition and bilateral peripheral neuropathy of the upper and lower extremities for the period from January 21, 2004, forward, and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  Make arrangements for the Veteran to be afforded appropriate examinations pertaining to his testicle condition and bilateral peripheral neuropathy of the upper and lower extremities.  The claims file must be provided to the examiner for review in conjunction with the examination and the examiner must indicate whether the claims file was reviewed.  The examiner is asked to accomplish the following:  

   a.  Provide an opinion as to the nature of the Veteran's testicle condition and diagnosis; provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed testicle disorder had onset during the Veteran's active service or was caused by his service.  The examiner must provide a complete rationale for any opinion rendered. 
   
   b.  Provide an expert opinion as to whether the Veteran has a present diagnosis of peripheral neuropathy in any of his extremities.
   
    c. If  a diagnosis of peripheral neuropathy of any of the extremities is provided, the examiner should render an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed peripheral neuropathy had onset during the Veteran's active service or was caused by his service or exposure to herbicides therein.  The examiner must provide a complete rationale for any opinion rendered. 
   
3.  Following completion of the above, the AOJ must review the claims folder and ensure that all the foregoing development has been conducted and complete in full.  If not, the report must be returned for corrective action.

4.  Thereafter, the AOJ should re-adjudicate the claims.  If the benefits sought on appeal are not granted in full, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims file should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




